Citation Nr: 1432569	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.
 
2. Entitlement to service connection for Barrett's esophagus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1967. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2013, the Board remanded the matter for further development and adjudication.  Having been completed, the claims have been returned to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam.   

2.  The Veteran served in Korea from April 1967 to October 1967; he served with Company B, 1st Battalion, 23rd Infantry, 2nd Infantry Division.

3.  The Veteran is not presumed to have been exposed to herbicides based on his service in Korea, nor is it otherwise shown that he was exposed to herbicides during his active duty service.

4.  The Veteran is not shown to have manifested complaints or findings of diabetes mellitus type II in service or for many years thereafter; it is not shown to be due to an event or incident of the Veteran's active service.  

5.  The Veteran is not shown to have manifested complaints or findings of Barrett's esophagus in service or for many years thereafter; it is not shown to be due to an event or incident of the Veteran's active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for service connection for Barrett's esophagus, to include as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The RO provided the Veteran pre-adjudication notice by letter dated in October 2008

VA has obtained service treatment and personnel records, assisted the Veteran in obtaining post-service treatment records, and afforded the Veteran VA examination.  VA also made attempts to verify herbicide exposure, to include by the United States Army and Joint Services Records Research Center (JSRRC).


All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as diabetes mellitus, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, Fed. Cir. 2013).   

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that is entitled to service connection for diabetes mellitus and Barrett's esophagus.  Specifically, he asserts that he was exposed to herbicides while stationed in Korea near the demilitarized zone (DMZ).  Having carefully considered the Veteran's claims in light of the record and the applicable law, the Board concludes that service connection is not warranted on a direct or presumptive basis.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diabetes mellitus  must have become manifest to a degree of 10 percent or more at any time after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Barrett's esophagus is not a disease presumptively related to herbicide exposure and thus, these provisions do not apply.

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Under 38 C.F.R. § 3.307(a)(6)(iv), VA extended the presumption of herbicide exposure to any Veteran who served between April 1, 1968, and August 31, 1971, and in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ. See M21-1MR, Part IV, subpart ii, Chapter 2, Section C.

The table below shows the units or other military entities that DoD has identified as operating in or near the Korean DMZ during the qualifying time period: 

Combat Brigade of the 2nd Infantry Division
Division Reaction Force
3rd Brigade of the 7th Infantry Division
1st Battalion, 38th Infantry
4th Squadron, 7th Cavalry, Counter Agent Company
1st Battalion, 17th Infantry
2nd Battalion, 38th Infantry

1st Battalion, 31st Infantry
1st Battalion, 23rd Infantry

1st Battalion, 32nd Infantry
2nd Battalion, 23rd Infantry

2nd Squadron, 10th Cavalry
3rd Battalion, 23rd Infantry

2nd Battalion, 17th Infantry
2nd Battalion, 31st Infantry


2nd Battalion, 31st Infantry


2nd Battalion, 32nd Infantry
3rd Battalion, 32nd Infantry


3rd Battalion, 32nd Infantry
1st Battalion, 9th Infantry

1st Battalion, 73rd Armor
2nd Battalion, 9th Infantry


1st Battalion, 72nd Armor


2nd Battalion, 72nd Armor


1st Battalion, 12th Artillery


1st Battalion, 15th Artillery


7th Battalion, 17th Artillery


5th Battalion, 38th Artillery


6th Battalion, 37th Artillery


Other Qualifying Assignments
2nd Military Police Company, 2nd Infantry Division
13th Engineer Combat Battalion
United Nations Command Security Battalion-Joint Security Area (UNCSB-JSA)
Crew of the USS Pueblo

See M21-1MR, Part IV, subpart ii, Chapter 2, section C.

In this case, the Veteran did not serve in the Republic of Vietnam.  While the Veteran's unit (1st Battalion, 23rd Infantry) is on the list of units identified as having operated in an area in or near the Korean DMZ, his service does not fall within the required time frame (April 1, 1968, and August 31, 1971).  The Veteran's service personnel records show he served in Korea from April 1967 to October 1967.

Therefore, not having served in the Republic of Vietnam or in a unit that VA or DoD has determined to have operated in an area in or near the Korean DMZ during the pertinent time, the Veteran is not presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iv); see also  M21-1MR, Part IV, subpart ii, Chapter 2, section C.   

VA has considered whether the Veteran was exposed to herbicides despite the fact that he was not in a unit listed above to fall within the presumption of exposure.  However, the preponderance of the evidence is against a finding of such exposure.  VA did request official verification of any exposure to herbicides, but a negative response was received in November 2008.  Although the Veteran may believe he was exposed to herbicides in Korea, the Board does not find the Veteran to be competent as a layperson to establish what agents were used in the areas he served.  It is not shown that he has the specialized training to offer opinions on herbicide agents. 

Finally, the Board has considered whether there is otherwise a direct link between the Veteran's diabetes and Barrett's esophagus and his active service.  The Board finds it pertinent that service treatment records are wholly devoid of treatment or diagnoses regarding diabetes mellitus or Barrett's esophagus.  Diabetes mellitus was first diagnosed in 1995, which is clearly outside the one-year presumptive period for diabetes mellitus.  38 C.F.R. §§ 3.307, 3.309. Barrett's esophagus is not a presumptive disease under 38 C.F.R. §§ 3.307, 3.309. 

While competent evidence indicates that the Veteran has a current diagnosis of  diabetes mellitus and Barrett's esophagus, no medical evidence links the current disorders to service.  Notably, the December 2013 VA examiner opined the Veteran's diabetes mellitus and Barrett's esophagus was less likely than not (less than 50 percent probability) incurred in or caused by his active service.  The examiner reasoned that service treatment records contained no symptoms consistent with either disease, to include the October 1967 separation examination and thus, it was difficult to relate the claimed conditions to service given the available medical evidence and the Veteran's history.  

In sum, the Veteran is not presumed to have been exposed to herbicides based on his service in Korea, nor is it otherwise shown that he was exposed to herbicides during his active duty service.  The Veteran was not shown to have manifested 
complaints or findings of either diabetes mellitus type II or Barrett's esophagus in service or for many years thereafter.  Neither condition has been shown to be due to an event or incident of the Veteran's active service.  Thus, the Board finds service connection for diabetes mellitus and Barrett's esophagus is not warranted. 

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claims, and the appeal must therefore be denied.  38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.
 
Entitlement to service connection for Barrett's esophagus, to include as secondary to herbicide exposure, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


